Citation Nr: 1816218	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1978 to January 1988.  

This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2016, the Board remanded this case for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist Veterans in securing evidence necessary to substantiate their claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c).  The record indicates that the Veteran receives disability payments from the Social Security Administration (SSA).  See VA treatment record dated in May 2012.  However, there are no Social Security applications, decisions, or medical records associated with an SSA claim in the record.  As such, any records from Social Security should be obtained as they may contain evidence necessary for the Veteran to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.

2.  Obtain any updated VA or adequately identified private treatment records relevant to the matter on appeal.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




